DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer

The terminal disclaimer filed on 1/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/120,679 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-7,9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the following limitations:

A pouch assembly, comprising: a body having a closeable opening defining first and second edges, said opening providing access to an inner volume thereof; first and second pouch attachment points made of an electrically conductive material; a first zipper tape extending along said first edge; a second zipper tape extending along said second edge; a first conductive connection member coupled to said first zipper tape; a second conductive connection member coupled to said second zipper tape and electrically coupled to the second pouch attachment point; a first conductive connector coupled to a first pouch attachment point; a second conductive connector electrically coupled to the second conductive connection member; a zipper pull coupled to the first and second zipper tapes; a connector including two inner member attachment points made of electrically conductive material and electrically coupled to each other, wherein said connector is coupled to said body and thereby couples said first pouch attachment point to one of said inner member attachment point and said second pouch attachment point to the other of said inner member attachment point; a light unit having a housing and a power source; at least one light electrically coupled to said power source; a first electrically conductive attachment member coupled to said housing, said first electrically conductive attachment member being 

A pouch assembly, comprising: a body having a closeable opening defining first and second edges, said opening providing access to an inner volume defined by a front side and a back side; a light unit having a power source, said light unit creating light; and a pocket secured to said body within said inner volume to hold said light unit in place against one of said front and back sides, said pocket including a cut-out such that the light created by said light unit is transmitted past said pocket and into said inner volume of said body illuminating illuminates said inner volume of said body.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875